Citation Nr: 0829955	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-40 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for right knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified at a videoconference 
hearing at the RO in August 2008.  A transcript of the 
proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
An examination with opinion is needed to resolve these 
claims.  

The duty to assist requires that VA make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  38 C.F.R. § 
3.159(c).  The veteran has testified that he has been treated 
at a VA facility for headaches and a right knee disability.  
These records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to report where he 
has received treatment for headaches and a 
right knee disability and obtain records 
from those sources.

2.  Schedule the veteran for VA 
examination, to determine the nature and 
extent of his claimed disabilities.  All 
special studies and tests should be 
undertaken.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
findings should be reported in detail, and 
should include the examiner's opinion as 
whether it is at least as likely as not 
that any current headaches or right knee 
condition was caused or aggravated in 
service

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

